IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

LEROY COOK, JR., and                      )
KIMBERLY A. COOK                          )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )       C.A. No. N17C-03-208 JRJ
                                          )
J AND V TRUCKING COMPANY,                 )
INC., and J & V TRUCKING, INC.,           )
Jointly and Severally,                    )
                                          )
      Defendants.                         )

                         Date Submitted: February 8, 2021
                         Date Decided: April 7, 2021

                          MEMORANDUM OPINION
     Upon Defendant J and V Trucking Company, Inc.’s Motion for Summary
         Judgment: GRANTED IN PART AND DENIED IN PART.

Leroy A. Tice, Esquire, and Charles H. Toliver, IV, Esquire, Leroy A. Tice, Esquire,
P.A., 1203 North Orange Street, 2nd Floor Wilmington, Delaware 19801, Attorneys
for Plainitffs.

Tiffany M. Shrenk, Esquire, MacElree Harvey, Ltd., 5721 Kennett Pike, Centreville,
Delaware 19807; Attorney for Defendant J and V Trucking Company, Inc.

Amy M. Taylor, Esquire, Heckler & Fabrizzio, 800 Delaware Avenue, Suite 200,
Wilmington, Delaware 19801, Attorney for Defendant J and V Trucking Company,
Inc.




Jurden, P.J.
                                 I.      INTRODUCTION

       After a minor traffic collision, a physical altercation ensued between Plaintiff

Leroy Cook, Jr. (“Cook”), and Cruz Garcia, a truckdriver formerly employed by

Defendant J and V Trucking Company, Inc.1 Cook sued Garcia and Defendant for

several torts. As the case developed, Garcia was dismissed, and the Court allowed

Cook to amend his complaint to add his wife, Plaintiff Kimberly Cook (“Ms. Cook”),

so that she could assert a loss of consortium claim.2 Pending before the Court is

Defendant’s Motion for Summary Judgment. For the reasons explained below,

Defendant’s Motion is GRANTED IN PART AND DENIED IN PART.

                                  II.     BACKGROUND

       A.      Factual Background




1
  Cook named two corporate defendants in his original Complaint, and both remain in this case.
See generally Compl. (naming Cruz Garcia, J and V Trucking Company, Inc., and J & V Trucking
Inc. as defendants) (Trans. ID. 60360174). J & V Trucking Inc. remains unrepresented. The Court
assumes that J and V Trucking Company, Inc. and J & V Trucking Inc. refer to the same corporate
entity. Accordingly, the Court uses the singular “Defendant,” which refers only to J and V
Trucking Company, Inc., the represented entity.
2
  On October 10, 2020, Cook and Ms. Cook (collectively, “Plaintiffs”) filed a six-count amended
Complaint (“Amended Complaint”) against Defendant. See generally First Amended Complaint
(Trans. ID. 66008889). Plaintiffs assert the following claims: tortious assault (Count I), tortious
battery (Count II), and intentional infliction of emotional distress (Count III) on the doctrine of
respondeat superior (Count IV); negligent hiring, retention, and supervision of Garcia (Count V);
and loss of consortium (Count VI). Id. at 2–6, ¶¶ 10–39.



                                                2
       On or about February 24, 2014, Defendant hired Cruz Garcia as a truck

driver.3 At the time he was hired, Garcia signed a document informing him that

“fighting” or using “threatening or abusive language” were “reasons for immediate

termination of employment.” 4

       On May 26, 2016, Cook was involved in a minor traffic collision with Cruz

Garcia.5 Garcia was Defendant’s employee at the time of the collision.6 Cook and

Garcia exited their vehicles and engaged in a physical altercation.7 Ultimately, Cook

was found at fault for the traffic collision,8 and Garcia was arrested and faced

criminal charges because of the physical altercation.9 Defendant no longer employs

Garcia.10

       B.     Procedural History

       On November 30, 2020, Defendant filed the instant Motion for Summary

Judgment challenging Plaintiffs’ claims based on the doctrine of respondeat

superior and Plaintiffs’ negligent hiring, retention, and supervision claim.11 Briefing


3
   See Defendant J and V Trucking Company, Inc.’s Motion for Summary Judgment (“Opening
Brief”), Exhibit B (Trans. ID. 66145588). Garcia possessed a commercial driver’s license and a
Transportation Worker Identification Credential (“TWIC”) when he was hired. Opening Brief,
Exhibit C, at 23:16–23 (Trans. ID. 66145588).
4
  Opening Brief, Exhibit D (Trans. ID. 66145588).
5
   Plaintiffs’ Response in Opposition to Defendants’ Summary Judgment Motion (“Responding
Brief”), Exhibit A, at 36:14–19 (Trans. ID. 66145588).
6
  See Opening Brief, Exhibit A, No. 38 (Trans. ID. 66145588).
7
  See id.
8
  Opening Brief, Exhibit E, at 47:6–13 (Trans. ID. 66145588).
9
  Opening Brief, Exhibit A, No. 25 (Trans. ID. 66145588).
10
    Opening Brief, Exhibit A, No. 43 (Trans. ID. 66145588).
11
    See generally Opening Brief (Trans. ID. 66145588).
                                              3
finished on February 2, 2021.12 On March 17, 2021, the Court issued an order stating

that, for purposes of the instant Motion, it would consider the criminal dockets that

Plaintiffs attached to their Responding Brief, even though those dockets were

produced after the discovery cutoff. 13

                           III.   STANDARD OF REVIEW

       Summary judgment is appropriate only if the moving party shows that “there

is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.”14 “When the evidence shows no genuine issues of

material fact in dispute, the burden shifts to the nonmoving party to demonstrate that

there are genuine issues of material fact that must be resolved at trial.”15 “All facts

are viewed in a light most favorable to the non-moving party.”16

                                   IV.    DISCUSSION

       A.     Respondeat Superior




12
   On January 25, 2021, Plaintiffs filed their Responding Brief. See generally Responding Brief
(Trans. ID 66280763). On February 8, 2021, Defendant filed its Reply Brief. See generally
Defendant J and V Trucking Company, Inc.’s Reply in Support of Motion for Summary Judgment
(“Reply Brief”) (Trans. ID. 66318828).
13
   See generally Order (Trans. ID 66428844); Cook v. J and V Trucking Company, Inc., 2021 WL
1016450 (Del. Super. Ct. Mar. 17, 2021).
14
   Super. Ct. Civ. R. 56(c).
15
   Tolliver v. U.S. Bank Nat’l Ass’n, 2020 WL 2095830, at *1 (Del. Apr. 29, 2020) (internal
quotation marks omitted) (quoting Grabowski v. Mangler, 938 A.2d 637, 641 (Del. 2007)).
16
   Preston Hollow Capital LLC v. Nuveen LLC, 2020 WL 7365808, at *4 (Del. Super. Ct. Dec. 15,
2020) (citing Burkhart v. Davies, 602 A.2d 56, 58–59 (Del. 1991)).
                                              4
       Respondeat superior is a doctrine of agency law under which “an employer is

subject to liability for torts committed by employees while acting within the scope

of their employment.”17 To determine whether an employee acted within the scope

of employment, the Court consults § 228 of the Restatement (Second) of Agency.18

If the Court finds that the employee did not act within the scope of employment, then

the Court consults the exceptions in § 219.19 “When § 219’s exceptions apply, an

employer can be held responsible under respondeat superior even if § 228 is not

satisfied.”20

                1.     Garcia Was Not Acting Within the Scope of Employment When
                       He Engaged in a Physical Assault with Cook

       Section 228 provides:

       (1) Conduct of a servant is within the scope of employment if, but only
       if:
                (a) it is of the kind he is employed to perform;
                (b) it occurs substantially within the authorized time and space
                limits;
                (c) it is actuated, at least in part, by a purpose to serve the master,
                and
                (d) if force is intentionally used by the servant against another,
                the use of force is not unexpectable by the master.



17
   Verrastro v. Bayhospitalists, LLC, 208 A.3d 720, 724 (Del. 2019) (internal quotation marks and
brackets omitted) (first quoting Restatement (Third) of Agency § 2.04 (2005); and then citing
Restatement (Second) of Agency § 219 (1958)).
18
   Sherman v. State Dep’t of Pub. Safety, 190 A.3d 148, 154 (Del. 2018) (citations omitted) (noting
that “§ 228 . . . has been adopted as Delaware law”).
19
   Id.
20
   Id.
                                                5
       (2) Conduct of a servant is not within the scope of employment if it is
       different in kind from that authorized, far beyond the authorized time
       or space limits, or too little actuated by a purpose to serve the master.21

Here, Defendant argues that Garcia was not acting within the scope of employment

pursuant to § 228 when he engaged in a physical altercation with Cook after the

vehicle collision. 22 Defendant asserts that it hired Garcia as a truck driver, so

Defendant expected Garcia merely to transport goods.23 Next, Defendant points out

that it prohibited Garcia from using physical force or threatening words or conduct,

so Garcia could not have been motivated by serving Defendant. 24 Defendant also

denies that it could have expected Garcia to use force in this situation because he

had not exhibited violence or committed a disciplinary infraction while employed

by Defendant.25

       Plaintiffs agree that Defendant hired Garcia as a truck driver for the purpose

of transporting goods but deny the remainder of Defendant’s argument. 26 Plaintiffs

also emphasize that, for purposes of § 228(1)(d), Defendant need not have expected

the particular conduct but only the risk of general wrongdoing. 27 Lastly, Plaintiffs




21
   Restatement (Second) of Agency § 228 (1958).
22
   Opening Brief, at 4, ¶ 7 (Trans. ID. 66145588).
23
   Id.
24
   Id.
25
   Id.
26
   Id.
27
   Id. at 4, ¶ 7 (citing Sherman v. State Dep’t of Pub. Safety, 190 A.3d 148, 154 (Del. 2018)).
                                                 6
argue that whether an employee acted within the scope of employment is usually a

jury question. 28

       The Court finds that Garcia was not acting within the scope of employment

when he engaged in a physical altercation with Cook. The elements in § 228(1) are

conjunctive; each must be met to find that an employee was acting within the scope

of employment. 29 Here, Plaintiffs concede that § 228(1)(a) has not been met.

Specifically, Plaintiffs “admit[] that Mr. Garcia was hired as a long-distance tractor-

trailer driver to haul mushrooms from Pennsylvania to Massachusetts.”30 So Garcia

was not engaging in the kind of conduct that he was employed to perform. In

addition, the record shows that Garcia signed a document that provides, in boldface

type, that fighting is a ground for immediate termination of employment.31

Accordingly, the Court finds that Garcia was not acting within the scope of

employment pursuant to § 228, so the Court will move on to the exceptions in § 219.

              2.     Plaintiffs Cannot Satisfy Any of the Exceptions in § 219(2)

       Section 219 provides:

       (1) A master is subject to liability for the torts of his servants committed
       while acting in the scope of their employment.



28
   Id. (citing Sherman, 190 A.3d at 170).
29
   See Sherman, 190 A.3d at 174 (suggesting that Doe would not have prevailed under § 228
because her complaint did not allege a violation of the “Motivation Prong” of § 228 (i.e., §
228(1)(c)).
30
   Responding Brief, at 3, ¶ 7 (Trans. ID 66280763).
31
   Opening Brief, Exhibit D (Trans. ID. 66145588).
                                             7
       (2) A master is not subject to liability for the torts of his servants acting
       outside the scope of their employment, unless:
              (a) the master intended the conduct or the consequences, or
              (b) the master was negligent or reckless, or
              (c) the conduct violated a non-delegable duty of the master, or
              (d) the servant purported to act or to speak on behalf of the
              principal and there was reliance upon apparent authority, or he
              was aided in accomplishing the tort by the existence of the
              agency relation.32

Defendant argues that there is no evidence in the record to support any of the

exceptions in § 219(2). 33 As for § 219(2)(a) in particular, Defendant asserts

that there is evidence that it prohibited Garcia from engaging in forceful

conduct.34 Plaintiffs respond that the record shows that Defendant “acted

negligently or recklessly in [its] hiring, supervision[,] and training of Mr.

Garcia”—invoking the language of § 219(2)(b).35

       It appears that Plaintiffs are attempting to “double dip” their negligent hiring

and supervision claim. They assert negligent hiring and supervision as a direct claim

against Defendant in their Amended Complaint.36 But now, they also seek to use




32
   Restatement (Second) of Agency § 219 (1958).
33
   Opening Brief, at 5, ¶ 9 (Trans. ID. 66145588).
34
   Id.
35
   Responding Brief, at 4, ¶ 9 (Trans. ID 66280763).
36
   First Amended Complaint, at 5–6, ¶¶ 25–35 (Trans. ID. 66008889)
                                             8
that claim as a basis for imposing vicarious liability against Defendant through the

doctrine of respondeat superior.37 The Court finds that Plaintiffs cannot do so.

       Delaware law recognizes that the Restatement (Second) of Agency embraces

negligent hiring and supervision claims—but in § 213, not in § 219.38 And the Court

has suggested that § 219(2)(b) in particular does not apply to negligent hiring and

supervision claims.39 Doe v. Bicking involved a negligent hiring and supervision

claim, but the Court analyzed that claim separately from its discussion of respondeat

superior, § 228, and § 219.40 And when the Court discussed the exceptions in § 219,

it found that only § 219(2)(c) and § 219(2)(d) had “potential applicability.”41 The

Court did not find that the presence of a negligent hiring and supervision claim made

§ 219(2)(b) potentially applicable. For these reasons, the Court finds that Plaintiffs

cannot use their negligent hiring and supervision claim to meet the exception in



37
   This “double dipping” appears to be a recent development. The allegations in the respondeat
superior section of the Amended Complaint make no mention of Defendant’s alleged negligence
in hiring Garcia. Id. at 4, ¶¶ 21–24.
38
   See Simms v. Christina School Dist., 2004 WL 344015, at *8 (Del. Super. Ct. Jan. 30, 2004)
(citing Knerr v. Gilpin, Van Trump & Montgomery, Inc., 1998 WL 40009 (Del. Super. Ct. Apr. 8,
1988); Restatement (Second) of Agency § 213 (1958)); A.R. Anthony & Sons v. All-State
Investigation Sec. Agency, Inc., 1983 WL 881979, at *2 (Del. Super. Ct. Sept. 27, 1983) (citations
omitted); see also Restatement (Second) of Agency § 213, cmt. d (1958) (citation omitted) (“Agent
dangerous. The principal may be negligent because he has reason to know that the servant or other
agent, because of his qualities, is likely to harm others in view of the work or instrumentalities
entrusted to him. If the dangerous quality of the agent causes harm, the principal may be liable
under the rule that one initiating conduct having an undue tendency to cause harm is liable
therefor.”).
39
   See generally Doe v. Bicking, 2020 WL 374677 (Del. Super. Ct. Jan. 22, 2020).
40
   Id. at *5; id. at *6–13.
41
   Id. at *7.
                                                9
§ 219(2)(b). As for the other exceptions in § 219(2), Plaintiffs have neither argued

nor shown that there is a genuine issue of material fact.

      In sum, the Court finds that Garcia was not acting within the scope of

employment pursuant to § 228, that Plaintiffs cannot use their negligent hiring and

supervision claim to avail themselves of § 219(2)(b), and that Plaintiffs have not

shown a genuine issue of material fact with respect to the other exceptions in §

219(2). Accordingly, the Court grants summary judgment as to Count IV of the

Amended Complaint (respondeat superior). And because respondeat superior is

the means by which Plaintiffs seeks to hold Defendant liable for tortious assault,

tortious battery, and intentional infliction of emotional distress, the Court grants

summary judgment as to Counts I, II, and III of the Amended Complaint as well.

      B.     Negligent Hiring, Retention, and Supervision

      “Under Delaware law, an employer is liable for negligent hiring and

supervision in . . . ‘[giving] improper or ambiguous orders or in failing to make

proper regulations, or in [employing] improper persons involving risk of harm to

others, or in [supervising] the employee’s activity.’”42 “The negligence is based




42
  Doe v. Bicking, 2020 WL 374677, at *5 (Del. Super. Ct. Jan. 22, 2020) (quoting Simms v.
Christiana School Dist., 2004 WL 344015, at *8 (Del. Super. Ct. Jan. 30, 2004)).
                                           10
upon a failure to exercise the care that a reasonably prudent person would exercise

under the circumstances.”43

      Defendant argues that a jury could not find it negligent based on the evidence

in the record.44 According to Defendant, nothing in the record shows that Garcia

had any incidents of misconduct from the date he was hired (on or about February

24, 2014) to the date of the physical altercation (May 16, 2016).45 Nor is there any

evidence, Defendant continues, that Garcia had been terminated by an employer

prior to his joining Defendant. 46 Lastly, Defendant contends that the record shows

that Garcia had the proper credentials when he was hired and that he was made to

sign a form indicating that Defendant prohibited him from fighting.47

      Plaintiffs respond that there is evidence in the record that creates a genuine

issue of material fact as to whether Defendant was negligent in hiring Garcia. 48

Specifically, Plaintiff avers that Michael Cutone, “who hired Mr. Garcia, did not

inquire, investigate[,] or research Mr. Garcia’s employment history, criminal past or

motor vehicle record.” Rather, according to Plaintiffs, Cutone was concern only

with whether Garcia “possessed a valid commercial driver’s license and a ‘TWIC’



43
   Simms v. Christiana School Dist., 2004 WL 344015, at *8 (Del. Super. Ct. Jan. 30, 2004)
(citation omitted).
44
   Opening Brief, at 6, ¶ 11 (Trans. ID. 66145588).
45
   Opening Brief, at 6, ¶ 11 (Trans. ID. 66145588).
46
   Id.
47
   Id.
48
   Responding Brief, at 5–6, ¶ 11 (Trans. ID. 66145588).
                                           11
card, the requisite baseline for hauling long distance.”49 Plaintiffs also point to

various documents that they attached to their Responding Brief, which include

incident reports from the Delaware Transit Corporation—a previous employer of

Garcia’s—and criminal dockets that purport to show Garcia’s convictions for Simple

Assault, Third-Degree Assault, and Unlawful Sexual Contact.50 Such documents,

Plaintiffs believe, constitute “evidence of misconduct that would put the Defendants

on notice of Mr. Garcia’s violent propensities in his past employment or personal

life.”51

       Defendant makes three points in reply. First, Defendant asserts that Plaintiffs

have not produced an expert to establish the standard of care that an employer must

meet when the hiring or supervising truck drivers. 52 Second, Defendant maintains

that Cutone did not perform his own background check before hiring Garcia because

he believed that Garcia had undergone background checks by the federal

government (to obtain his driving credentials) and by the insurance company.53



49
   Id.
50
    Id. at 4–5, ¶ 9; id. at 6, ¶ 11. See generally id., Exhibit B; id., Exhibit C. In its Reply Brief,
Defendant argued that Plaintiff should not be allowed to rely on the criminal dockets because they
were produced after the discovery cutoff. Reply Brief, at 1–2, ¶ 2 (Trans. ID. 66318828). On
March 17, 2021, the Court issued an order clarifying that it would consider these criminal dockets
in ruling on the instant Motion for Summary Judgment. See generally Order (Trans. ID
66428844); Cook v. J and V Trucking Company, Inc., 2021 WL 1016450 (Del. Super. Ct. Mar. 17,
2021).
51
   Responding Brief, at 6, ¶ 11 (Trans. ID. 66145588).
52
   Reply Brief, at 4–5, ¶¶ 6–7 (Trans. ID. 66318828).
53
   Id. at 4, ¶ 5 (citing Responding Brief, Exhibit A, at 23:16-23; 24:7-12; id. at
Id. at 22:6-15 (Trans. ID. 66145588)).
                                                 12
Third, Defendant argues that Garcia’s criminal history does not provide a basis for

determining that Defendant was negligent in hiring or supervising Garcia.54

Defendant avers that Garcia’s most recent conviction was about nine years before

he was hired, and he had no incidents of misconduct in the first two years of his

employment with Defendant.55

       As an initial matter, the Court finds that Plaintiffs need not produce an expert

to establish the standard of care governing the hiring and supervision of truck

drivers. Defendant correctly notes that expert testimony is necessary to establish

“the standard of care applicable to a professional.”56 A professional “is one who

possesses a certain skill or other specialized knowledge that the average lay juror

does not possess.”57        Common examples of professionals include physicians,

attorneys, architects, and engineers. 58 But it is sometimes difficult to distinguish

between a professional and a non-professional.

       Fortunately, the Court’s decision in White v. Mood provides guidance. In

White, the Court contrasted the home inspector involved in that case with the

property manager involved in a previous case, Vohrer v. Kinnikin:


54
   Id. at 2–3, ¶ 3.
55
   Id.
56
   Id. at 4, ¶ 6 (internal quotation marks omitted) (quoting Seiler v. Levitz Furniture Co. of E.
Region, Inc., 367 A.2d 999 (Del. 1976)).
57
   White v. Mood, 2020 WL 996736, at *6 (Del. Super. Ct. Mar. 2, 2020) (internal quotation marks
omitted) (quoting Vohrer v. Kinnikin, 2014 WL 1203270, at *3 (Del. Super. Ct. Feb. 26, 2014)).
58
   See Seiler v. Levitz Furniture Co. of Eastern Region, Inc., 367 A.2d 999, 1007 (Del. 1976)
(citations omitted).
                                               13
       In Vohrer v. Kinnikin, the court concluded that a property manager,
       whose duties included arranging and directing repair work, was not a
       professional in the sense that they were held to an elevated standard of
       care. The court reasoned that Kinnikin did not receive any specialized
       training in order to work as an apartment maintenance worker and, as a
       result of that determination, expert testimony was not required to
       establish the standard of care applicable to Kinnikin. Unlike the
       defendant in Vohrer, home inspectors are required, by Delaware law,
       to undergo specialized training and continue their education to maintain
       their licenses.59

Here, Cutone is more like the non-professional property manager in Vohrer than the

professional home inspector in White. For example, nothing in the record suggests

that Delaware law requires Cutone to undergo specialized training or continuing

education to hire and supervise truck drivers.              And Cutone’s responsibility of

supervising truck drivers is similar to the property manager’s responsibility of

“arranging and directing repair work.”60 Because Cutone is more like the non-

professional property manager in Vohrer than the professional home inspector in

White, the Court finds that Cutone is not a professional for purposes of establishing

the standard of care governing the hiring and supervision of truck drivers. Thus,

Plaintiffs need not produce an expert; the jury will determine the appropriate

standard of care.61


59
   White, 2020 WL 996736, at *6 (citing Vohrer v. Kinnikin, 2014 WL 1203270, at *3 (Del. Super.
Ct. Feb. 26, 2014)).
60
   Id.
61
   Ridgeway v. Acme Mkts., Inc., 2018 WL 4212140, at *3 (Del. Sept. 5, 2018) (citation omitted)
(“The jury typically decides the standard of care and its breach when the facts are within their
common knowledge. But, when the standard of care requires resort to technical or other complex
principles, the plaintiff must establish the standard of care through expert testimony.”); see also
                                                14
       The next issue is whether Cutone’s reliance on other entities excused Cutone

from performing his own background check on Garcia. In essence, this is a question

of whether Defendant—acting through Cutone—breached its standard of care.

Because the jury will determine Defendant’s standard of care, it will also determine

whether Defendant breached that standard of care in deciding not to perform an

independent background check on Garcia.62

       Finally, reasonable minds may differ about whether Garcia’s criminal

convictions are too old to put Defendant on notice of Garcia’s potential issues with

violence.    Although Defendant believes that “Mr. Garcia’s criminal history is

insufficient to support knowledge of the need to control Mr. Garcia,” the Court

cannot make this determination as a matter of law.63 Accordingly, the Court finds

that there is a genuine issue of material fact as to whether Defendant was negligent

in hiring and supervising Garcia, so the Court denies summary judgment as to Count

V of the Amended Complaint.

       C.      Loss of Consortium

       This leaves Count VI of the Amended Complaint, which is Ms. Cook’s loss

of consortium claim. Defendant recognizes that this claim is “a derivative of


Roberts v. Daystar Sills, Inc., 2008 WL 8203205, at *2 (Del. Super. Ct. Dec. 8, 2008) (citing
Delmarva Power & Light v. Stout, 380 A.2d 1365 (Del. 1977)) (“When a judicial decision or
legislative enactment has not established the standard of care, the determination of that standard
must be made by the jury.”).
62
   Ridgeway, 2018 WL 4212140, at *3 (citation omitted).
63
   Reply Brief, at 3, ¶ 3 (Trans. ID. 66318828).
                                               15
Plaintiff[s’] causes of action.”64 Hence, Defendant does not contest the loss of

consortium claim per se. Because the Court finds that Plaintiffs’ negligent hiring

and supervision claim survives the instant Motion for Summary Judgment, the Court

finds that the derivative loss of consortium claim survives as well.

                                          V. CONCLUSION

          In sum, the Court finds that Plaintiffs cannot invoke the doctrine of respondeat

superior to establish Defendant’s liability. Pursuant to § 228 of the Restatement

(Second) of Agency, Garcia was not acting within the scope of employment when

he engaged in a physical altercation with Cook, and Plaintiffs cannot satisfy any of

the exceptions in § 219. But the Court finds that there is a genuine issue of material

fact as to whether Defendant was negligent in hiring and supervising Garcia.

Accordingly, Defendant’s Motion for Summary Judgment is GRANTED as to

Counts I, II, III, and IV of the Amended Complaint and DENIED as to Counts V

and VI of the Amended Complaint.



          IT IS SO ORDERED.

                                                         Jan R. Jurden
                                                   Jan R. Jurden, President Judge
cc: Prothonotary


64
     Id. at 2, ¶ 4. (citation omitted).
                                              16